DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant' election without traverse Species 3 shown in Figs. 6-8 and Claims 1-13 in the response to restriction requirements filed 05/13/2022 is acknowledged.  

Status of Claims
Claims 1-13 are examined on merits herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-5, 11, and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 3: Claim 3 recites: “each of the light-emitting diodes is connected to each of the curved portions”. The recitation is unclear, since contradicts with the specification of the application, teaching that one light-emitting diodes is connected to two curved portions, one belonging to one wiring and another belonging to another wiring that is adjacent to the one wiring, (see Figs. 7-8 and their descriptions in the specification). However, claims 1 and 2, on which Claim 3 depends, do not describe two adjacent wiring lines, but describe only one wiring line, and, accordingly, one light-emitting diode is connected to one curved portion, not to “each of the curved portions”.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above recitation of Claim 3 was interpreted in accordance with the specification of the application as: “each of the light-emitting diodes is connected to a corresponding curved portion”.
In re Claim 4: Claim 4 recites: “each of the curved portions protrudes upward from the display substrate from each end of adjacent planar portions”. The recitation is unclear, since contradicts with the specification of the application and a common sense: each planar portion has two ends, each connected to different curved portions, as appropriate for the examined embodiment of the current application. 
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above recitation of Claim 4 was interpreted in accordance with the chosen embodiment (species) of the application as: “each of the curved portions protrudes upward from planar portions adjacent to this curved portion and upward from the display substrate”.
In re Claim 5: Claim 5 recites: “each of the plurality planar portions contacts the island areas”. The recitation is unclear in general, since island areas of the current application are disposed in a matrix array, while the wiring line of the examined species extends in one direction only (see Figs. 6-7 and paragraphs 0100-0113). However, Claim 1, on which Claim 5 depends, describes only one wiring, and accordingly, Claim 5 is directed to islands disposed along this wiring line. But even such interpretation of the islands does not allow viewing each planar portion contacting all island areas, since this contradicts with the specification of the application.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above recitation of Claim 5 was interpreted in accordance with the specification of the application as: “each of the plurality planar portions contacts a corresponding island area”.
In re Claim 11: Claim 11 recites: “a portion of the curved portions overlaps the through holes”. The recitation is unclear, since contradicts with the specification of the application (including drawings), teaching (showing) that along one column of the display substrate (as Fig. 6 shows), there are through holes extended in a vertical direction and through holes extended in a horizontal direction (see paragraphs 0093-0094 and 0102 of the published application on orthogonal separation areas SA1 and SA2 in which through holes are created), and curved portions overlap only those through holes that extend in the horizontal direction, not all through holes disposed along one column of pixels.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation was interpreted as: “a portion of the curved portions overlaps a part of the through holes”.
In re Claim 13: A recitation of Claim 13: “a width of opposite ends of the each through hole is greater than a width of another portion of the through hole” is unclear, since “each opposite end” of a through hole in Fig. 6 is a single point, due to a curved shape of the end. 
Appropriate correction is required.
For this Office Action, the above recitation of Claim 13 was interpreted in accordance with paragraph 0103 of the published application as: “a width at opposite ends of the each through hole is greater than a width of a remaining portion of the through hole”.

Allowable Subject Matter
Claims 1, 2, 6-10, and 12 are allowed.
Reason for Indicating Allowable Subject Matter
Re Claim 1: The prior arts of record, alone or in combination, do not anticipate and do not render obvious all limitations of Claim 1, especially such limitation as: “the wiring line comprising a plurality of planar portions and a plurality of curved portions”, in combination with other limitations of the claim.
Re Claims 2, 6-10, and 12: Claims 2, 6-10, and 12 are allowed due to dependency on Claim 1.
Such prior arts of record as Lee et al. (US 2016/0104756) or Ohmae (US 2015/0179905) teach most limitations of Claim 1, except for the limitation cited above. Although there are prior art teaching electrically conductive structures having the cited above limitation of Claim 1, including Pyon (US 9,484,547) and Rogers et al. (US 2012/0327608), in view of which a wiring line could be created to comprise a plurality of planar portions and a plurality of curved portions. However, Examiner found no motivation in substituting a straight wiring line or Lee or Ohmae with a more complicated wiring line created based on Pyon or Rogers teachings.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 05/19/22